                                                                                   Page 1 of 2


                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

JAMES RUSSELL JOHNSON,,
    Plaintiff,

vs.                                                Case No.: 5:20cv262/TKW/EMT

ANDY PACE, et al.,
    Defendants.
                                           /

                                        ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 10). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed based on

Plaintiff’s failure to fully disclose his litigation history. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED pursuant to 28 U.S.C. §§1915(e)(2)(B)(i) and

1915A(b)(1), and the Clerk shall close the case file.
                                                    Page 2 of 2


DONE and ORDERED this 21st day of June, 2021.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE
